UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number1-32545 DSW INC. (Exact name of registrant as specified in its charter) Ohio 31-0746639 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) rive, Columbus, Ohio (Address of principal executive offices) (Zip Code) (614) 237-7100 Registrant’s telephone number, including area code N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes xNo The number of outstanding Class A Common Shares, without par value, as of May 20, 2011 was 17,118,905 and Class B Common Shares, without par value, as of May 20, 2011 was 27,382,667. DSW INC. TABLE OF CONTENTS Item No. Page Part I. Financial Information Item 1. Financial Statements Condensed Consolidated Balance Sheets at April 30, 2011 and January 29, 2011 2 Condensed Consolidated Statements of Income for the three months ended April 30, 2011 and May 1, 2010 3 Condensed Consolidated Statements of Shareholders’ Equity for the three months ended April 30, 2011 and May 1, 2010 4 Condensed Consolidated Statements of Cash Flows for the three months ended April 30, 2011 and May 1, 2010 5 Notes to the Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 19 Item 4. Controls and Procedures 19 Part II. Other Information Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 20 Item 3. Defaults Upon Senior Securities 21 Item 4. Removed and Reserved 21 Item 5. Other Information 21 Item 6. Exhibits 21 Signature 22 Index to Exhibits 23 Table of Contents Part I. FINANCIAL INFORMATION Item 1. Financial Statements DSW INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) (unaudited) April 30, 2011 January 29, 2011 ASSETS Cash and equivalents $ $ Short-term investments Accounts receivable, net Accounts receivable from related parties 32 81 Inventories Prepaid expenses and other current assets Deferred income taxes Total current assets Long-term investments Property and equipment, net Goodwill Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Accounts payable $ $ Accounts payable to related parties Accrued expenses: Compensation Taxes Gift cards and merchandise credits Other Total current liabilities $ $ Deferred income taxes Other non-current liabilities Commitments and contingencies Shareholders’ equity: Class A Common Shares, no par value; 170,000,000 authorized; 17,087,881 and 16,804,965 issued and outstanding, respectively Class B Common Shares, no par value; 100,000,000 authorized; 27,382,667 and 27,382,667 issued and outstanding, respectively Preferred Shares, no par value; 100,000,000 authorized; no shares issued or outstanding Retained earnings Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying Notes are an integral part of the Condensed Consolidated Financial Statements. 2 Table of Contents DSW INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (in thousands, except per share amounts) (unaudited) Three months ended April30,2011 May 1, 2010 Net sales $ $ Cost of sales ) ) Operating expenses ) ) Operating profit Interest expense ) ) Interest income Interest income, net Earnings before income taxes Income tax provision ) ) Net income $ $ Basic and diluted earnings per share: Basic $ $ Diluted $ $ Shares used in per share calculations: Basic Diluted The accompanying Notes are an integral part of the Condensed Consolidated Financial Statements. 3 Table of Contents DSW INC. CONDENSED CONSOLIDATED STATEMENTS OF SHAREHOLDERS’ EQUITY (in thousands) (unaudited) Number of Class A Common Shares Class B Common Shares Class A Common Shares Class B Common Shares Retained Earnings Total Balance, January 30, 2010 $ $
